Citation Nr: 9906312	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  97-25 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for arthritis involving 
several joints on the left side of the body, claimed as 
residuals of an injury during service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from June 1951 to 
June 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 26, 1995, rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  On October 20, 1998, 
the veteran testified before the undersigned member of the 
Board at a hearing held at the RO in connection with his 
appeal.  

While the issues developed and certified for appeal by the RO 
consist of entitlement to service connection for residuals of 
a back injury and entitlement to service connection for 
residuals of a leg injury, at the hearing the veteran 
expanded the issue regarding the left leg to include 
arthritis involving numerous joints of the left side of his 
body, including the left shoulder and all of the joints below 
the shoulder.  The issue addressed by the Board herein has 
been recharacterized accordingly.


REMAND

The basis for the veteran's appeal is the allegation that the 
current back and other joint disabilities are the results of 
injuries received during service when he was struck by an 
automobile at Kelly Air Force Base in Texas.  The veteran 
relates that he was hospitalized in service for a period of 
30 days or more, first at Kelly Air Force Base and then at 
Lackland Air Force Base, also in Texas.  He claims that he 
has never been without pain in the injured areas since then, 
especially in the back, and that he has received medical 
attention for pain continuously since service, beginning 
within the first 30 days after separation.  

The record before the Board consists primarily of post 
service medical records dating from about 1995.  The 
veteran's service medical records are unobtainable, 
apparently having been destroyed in a fire at a Government 
records storage facility in 1973.  Personnel documents which 
include unit morning reports appear to show that the veteran 
was hospitalized on March 18, 1952, at Kelly Air Force Base 
and was later transferred to Lackland Air Force Base, where 
he remained until April 17, 1952, when he returned to Kelly.  
These reports tend to provide partial corroboration of the 
veteran's account, though it is not clear whether he remained 
in the hospital throughout this entire period, nor is the 
nature of the condition requiring treatment identified.  The 
only original medical document from service is the report of 
examination at separation, at which time the spine was 
reported as normal.  

The post service medical evidence includes X-ray evidence of 
degenerative changes in various joints.  At his hearing the 
veteran submitted a statement from a chiropractor who 
attributes the veteran's current condition to the reported 
injury during service.  Also submitted were a VA outpatient 
treatment record which appears to state a similar conclusion, 
and a statement from a fellow serviceman who identifies 
himself as having been a witness to the veteran's injury.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the Government has lost a 
claimant's service medical records, the Board has a 
heightened duty to assist in the development of the relevant 
evidence, explain its findings and conclusions, and consider 
the benefit of the doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  The Board believes that this rule 
applies in the present case by virtue of the fact that he has 
submitted evidence which tends to corroborate the occurrence 
of an injury in service as well as post service evidence 
suggesting a possible connection between the incident in 
service and his post service disabilities.  The Court has 
held that if a review of the evidence suggests a reasonable 
possibility that a claimant's disabilities are related to an 
alleged incident in service, a remand for an examination and 
medical opinion is warranted.  Witherspoon v. Derwinski, 
2 Vet. App. 4 (1991).  See also 38 C.F.R. § 3.303(d) (1998).  
In this case, the requisite medical opinion should address 
the question of whether the veteran's current disabilities 
are consistent with a traumatic origin.  

There is also evidence on file showing that the veteran is in 
receipt of Social Security Administration (SSA) disability 
benefits based on a June 1995 entitlement decision.  The 
Court has instructed that where there is actual notice that 
the veteran is receiving SSA benefits, the VA has a duty to 
acquire both a copy of the decision awarding such benefits 
and the supporting medical documentation.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-3 (1992).  While the decision 
itself is of record, the supporting documentation should be 
obtained.  That information includes a March 1995 statement 
from a private orthopedist, C. B. Thomas.  

Where the record before the Board is inadequate to render a 
fully informed decision and clarification of the evidence is 
essential for a proper appellate decision, the Board must 
remand the case, specifying the action to be undertaken.  
38 C.F.R. § 19.9 (1998).  Therefore, in view of the 
foregoing, the appeal is remanded to the RO for the following 
actions:

1.  The veteran should be given a further 
opportunity to supplement the record on 
appeal by identifying any other health 
care providers (including physicians, 
hospitals or clinics), either private or 
VA, from which he has received 
examination or treatment for the claimed 
disabilities since service.  Although 
some of the physicians whom he has named 
in his claim or hearing testimony are 
either deceased or out of practice, the 
veteran should be given an opportunity to 
ascertain whether any of their records 
might still available and the RO should 
assist in this effort.  

2.  All current VA or service department 
medical records pertaining to current 
treatment for his various orthopedic 
disabilities should be obtained for the 
record. 

3.  The RO should contact the Social 
Security Administration and obtain copies 
of all medical records in the possession 
of that agency pertaining to the 
veteran's various disabilities.

4.  After completion of these actions, 
the RO should take appropriate steps to 
schedule a special VA examination of the 
veteran to clarify the nature, time of 
onset, and etiology of all current back 
pathology and disability of the joints of 
the left side of his body.  All indicated 
tests and studies should be conducted, 
and all clinical findings should be 
reported in detail.  The claims file 
should be made available to the examiner.  

On the basis of current examination 
findings, the history provided by the 
veteran, and a thorough review of the 
file, including all material received 
pursuant to this remand, the examiner 
should state a precise diagnosis for each 
disorder found and express an opinion as 
to whether it is more likely than not or 
less likely than not that each disorder 
(including specific opinions for each 
joint) are consistent with prior trauma 
and, if so, should identify such trauma.  

5.  When the foregoing development has 
been completed, the RO should review the 
file and determine whether the above 
instructions have been satisfied and the 
intended purposes of the remand have been 
fulfilled.  If not, all necessary 
follow-up actions should be undertaken 
including, if necessary, giving the 
examiner an opportunity to supplement his 
or her examination report.  

6.  Thereafter the claim should be 
reviewed by the RO, including the revised 
issue of entitlement to service 
connection for arthritis of multiple 
joints on the left side of the body due 
to trauma in service.  If either 
determination is adverse to the veteran, 
in whole or in part, a supplemental 
statement of the case should be prepared 
and the veteran and his representative 
should be given a reasonable period of 
time for reply.  

Thereafter, the claim should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to obtain additional information.  The Board 
does not intimate any factual or legal conclusions as to the 
outcome ultimately warranted in this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).

